Exhibit 10-b

 

SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of December
13, 2002 (this “Amendment”), is by and among ADC Receivables Corp. I, a
Minnesota corporation (“Seller”), ADC Telecommunications, Inc., a Minnesota
corporation (“Servicer”), Blue Ridge Asset Funding Corporation, a Delaware
corporation (“Blue Ridge”), and Wachovia Bank, N.A., as agent for Blue Ridge and
its assigns under the Transaction Documents and under the Liquidity Agreement
(the “Agent”), and pertains to the Receivables Purchase Agreement dated as of
December 12, 2001 amongst the parties hereto (as heretofore and hereby amended,
the “Purchase Agreement”).  Unless otherwise defined in this Amendment
capitalized terms used herein shall have the meanings assigned to such terms in
the Purchase Agreement.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Seller wishes to make certain amendments to the Purchase Agreement;
and

 

WHEREAS, the Agent and Blue Ridge are willing to agree to such amendments.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

1.             Amendments.

 


(A)           EXHIBIT I IS HEREBY AMENDED BY AMENDING AND RESTATING THE
FOLLOWING DEFINITION IN ITS ENTIRETY.

 

“Purchase Limit” means $50,000,000.

 

2.             Representations and Warranties.  In order to induce Blue Ridge
and the Agent, on behalf of the other Purchasers, to enter into this Amendment,
each of the Seller Parties hereby represents and warrants to Blue Ridge and the
Agent, as follows:

 

(a) The execution and delivery by such party of this Amendment, and the
performance of its obligations under the Purchase Agreement as amended hereby,
are within such party’s organizational powers and authority and have been duly
authorized by all necessary organizational action on its part;

 

(b) This Amendment has been duly executed and delivered by such party, and the
Purchase Agreement, as amended hereby, constitutes such party’s legal, valid and
binding obligation, enforceable against such party

 

--------------------------------------------------------------------------------


 

in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law), and

 

(c) As of the date hereof, no event has occurred and is continuing that will
constitute an Amortization Event or an Unmatured Amortization Event.

 

3.             Conditions Precedent.  This Amendment shall become effective as
of the date first above written upon execution and delivery to the Agent of a
counterpart hereof by each of the parties hereto.

 

4.             Miscellaneous.

 

(a)           CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.

 

(b)           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.

 

(c)           Ratification of Purchase Agreement.  Except as expressly amended
hereby, the Purchase Agreement remains unaltered and in full force and effect
and is hereby ratified and confirmed.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

ADC RECEIVABLES CORP. I

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gokul V. Hemmady

 

 

Name: 

 Gokul V. Hemmady

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

ADC TELECOMMUNICATIONS, INC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gokul V. Hemmady

 

 

Name:

 Gokul V. Hemmady

 

 

Title:

Vice President, Controller & Treasurer

 

 

 

[Seller/Servicer Second Amendment to RPA Signature Page]

 

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE ASSET FUNDING CORPORATION

 

 

 

By:

  Wachovia Bank, N.A., its attorney in fact

 

 

 

By:

/s/ Darrell R. Barber

 

 

Name:

Darrell R. Barber

 

 

Title:

Managing Director

 

 

 

 

WACHOVIA BANK, N.A., as a Liquidity Bank and as Agent

 

 

 

By:

/s/ Gary G. Fleming, Jr.

 

 

Name:

Gary G. Fleming, Jr.

 

 

Title:

Director

 

 

 

 

[Seller/Servicer Second Amendment to RPA Signature Page]

 

 

--------------------------------------------------------------------------------